EXHIBIT 10
 
 
AGREEMENT, WAIVER AND GENERAL RELEASE




YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS DOCUMENT.
PLEASE READ CAREFULLY.   YOU ARE GIVING UP LEGAL CLAIMS THAT YOU MIGHT HAVE
AGAINST YOUR EMPLOYER BY SIGNING THIS AGREEMENT.







To:
Raj Chakraborty





Re:        Agreement, Waiver and General Release




This Agreement, Waiver and General Release ("Agreement") sets out the terms of
your separation from employment with the Company.  Under this Agreement, the
Company (which for purposes of this Agreement is defined as Lincoln National
Corporation, its affiliates and subsidiaries, and each of their directors,
officers, representatives, agents, attorneys, employees, successors, and assigns
and any other person acting through, by, under or in concert with any of them)
will provide you with the payments and other benefits as outlined in paragraph
2.b below in exchange for (1) your agreement to the terms of a Consulting
Agreement, attached as Exhibit A (the "Consulting Agreement"), and (2) your
agreement to waive and release any legal claims you have against the Company and
for your other promises as set forth in this Agreement. This Agreement
incorporates by reference the terms of the hiring letter to you from Lisa
Buckingham dated February 16, 2017, with accompanying Acknowledgements
(collectively referred to as your "Hiring Agreement") which was signed and
accepted by you on February 17, 2017. The terms of your Hiring Agreement remain
in full force and effect, except to the extent they are explicitly modified by
this Agreement, should you accept it, as specified below.


Terms of the Agreement


1. You have informed the Company of your decision to resign your employment to
pursue other opportunities effective July 31, 2018 (Exhibit B), and that date
will be your last day of employment by the Company ("Resignation Date").


2. This Agreement terminates your Company-employee relationship and any claims
you might have against the Company arising from that relationship.  In return
for your release of claims, your agreement to perform services under the
Consulting Agreement, and your other promises set forth in this Agreement, the
Company agrees to provide you with payments and benefits to which you otherwise
would not be entitled.  Accordingly, you and the Company (the "parties") agree
as follows:


a.
Whether you sign this Agreement or not, the following will apply:


§
The Company will pay you the base salary that you have earned through your
Resignation Date;


§
You will receive payment for any unused Managed Time/Paid Time Off ("PTO")
benefits that are accrued and available pursuant to Company policy as of your
Resignation Date, such payments to be calculated based upon your final base rate
of pay.  The Company's records currently show that you have 206 hours of
accrued, unused PTO.  You acknowledge and represent that you have recorded or
will immediately record all PTO taken during your employment with the Company;



§
You will receive any vested retirement benefits (defined benefit and defined
contribution, qualified and non-qualified), and/or deferred compensation
benefits in accordance with the terms and conditions of the applicable plan
documents, program documents and/or

 
 

--------------------------------------------------------------------------------



 
administrative guidelines governing those benefits, as they may be amended or
terminated from time to time.  This Agreement does not release any claims for
vested benefits under any of the Company's retirement or deferred compensation
plans or other programs that you may have, in accordance with the terms and
conditions of such plans or programs;

 
§
You can elect the period of continued health benefits coverage to which you are
entitled under the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA"); and



§
Your benefits, including but not limited to health and welfare benefits
(medical, dental, vision), critical illness coverage, accident insurance
coverage, flexible spending accounts, long term disability benefits, short term
disability benefits and accrual of PTO will cease as of your Resignation Date. 
If you wish to convert to an individual life insurance policy, verify your
current coverage by either checking your benefits record in HRDirect or
contacting the HR Service Center (Tel. 866-922-6543, Fax: 336-691-3750, email:
HRServiceCenter@lfg.com, Mon.-Fri. 9:00 a.m. - 6:00 p.m. ET).  Once you have
this information, contact Group Protection at 800-680-4652 for a quote.  Your
critical illness and/or accident insurance coverages, if any, are portable.  For
more information, contact Group Protection at 877-815-9256.  If you have other
questions about or require assistance with your benefits, please contact Audrey
Im at Audrey.Im@lfg.com or (484) 583-1663.



§
The Company shall not require you to repay the cash sign-on bonus described in
your Hiring Agreement.



§
The Company shall not require you to repay the relocation benefits you received
as described in your Hiring Agreement.




b.
In exchange for your release of claims and your other promises as set forth in
this Agreement, the Company agrees to enter into the Consulting Agreement
attached as Exhibit A.  If you violate any of the provisions of this Agreement,
including but limited to the competitive activity, non-solicitation,
non-recruitment, confidentiality or other restrictions in this Agreement, the
Consulting Agreement will be terminated and any right or entitlement to the
remaining payments under the Consulting Agreement will immediately and
permanently cease without further recourse by you.





3. You agree to the following:


a.
You irrevocably and unconditionally release and discharge the Company, its
predecessors, successors and assigns, as well as past and present officers,
directors, attorneys and employees, from any and all claims, liabilities or
promises outside of this Agreement, known or unknown, including but not limited
to those arising out of or relating to your employment and separation from
employment with the Company.  You waive these claims on behalf of yourself and
on behalf of your heirs, assigns and anyone making a claim through you.  The
claims waived and discharged include, but are not limited to:


§
claims under the Employee Retirement Income Security Act of 1974 ("ERISA")
(except for any vested benefits under any tax qualified benefit plan);



§
employment discrimination and retaliation claims, including claims under Title
VII of the Civil Rights Act of 1964, Sections 1981 through 1988 of Title 42 of
the United States Code, the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act, the Equal Pay Act, and the Pennsylvania Human Relations
Act;



§
claims for any disputed wages, including claims for any back wages, bonuses,
equity awards or incentive compensation;

 

--------------------------------------------------------------------------------

 
§
claims under any other federal, state or local law, rule, regulation or
ordinance;



§
claims based on any public policy, contract (including breach of contract), tort
(including wrongful discharge, invasion of privacy, defamation, fraud,
interference with contractual relations and infliction of emotional distress) or
common law; or



§
any basis for recovering costs, fees or other expenses, including attorney's
fees incurred in these matters.



(collectively, the "Claims").


b.
You agree that you will not file any claim or lawsuit against the Company, its
predecessors, successors and assigns, as well as past and present officers,
directors and employees for any claim waived.  You represent and warrant that
you have not filed any such claim to date or, to the extent that you have filed
such a claim, you will withdraw that claim with prejudice and agree not to
pursue it further.  You represent that you have not filed any complaints or
claims against the Company with any state or federal court, that you will not do
so at any time hereafter for claims covered by this Agreement, and that if any
such court assumes jurisdiction of any complaint or claim against the Company,
you will immediately request the court to dismiss the matter and take all such
additional steps necessary to facilitate such dismissal with prejudice.  You
also promise not to sue, or join with others in suing, the Company on any of the
released claims.  You agree to release and discharge the Company not only from
any and all claims which you could make on your own behalf, or which you have
made on your own behalf, but also specifically waive any right to become, and
you promise not to become, a member of any class in any proceeding or case in
which a claim or claims against the Company may arise, in whole or in part, from
any event which occurred as of the date you signed this Agreement, except where
prohibited by law.  You acknowledge that this Agreement does not prevent you
from filing a charge of discrimination with any federal, state or local agency
or commission, or from reporting any matter to a federal, state or local
regulatory agency or authority.



c.
You represent that you have: (1) received all leaves of absence and compensation
due to you as a result of the services you performed for the Company through the
date you execute this Agreement, and unless specifically provided for in this
Agreement, the Company does not owe you any wages, overtime pay, commissions,
bonuses, incentive compensation, sick pay, disability leave pay, family leave
pay, severance pay or any other compensation, benefit, leave, payment or
remuneration of any kind or nature; and (2) reported to the Company any and all
work-related injuries incurred by you during your employment with the Company.




d.
You acknowledge that, in accordance with the applicable plan documents and award
agreements, your unvested equity awards (such as Restricted Stock Awards,
Restricted Stock Unit Awards, Stock Option Awards, Stock Appreciation Rights,
LTIPs or other unvested incentive awards or bonuses, etc.) will be forfeited
upon your Resignation Date.



4. You agree that you will not, directly or indirectly, disclose the terms of
this Agreement to anyone other than your spouse, outplacement consultant,
attorney, accountant or tax advisor, except to the extent disclosure is required
for accounting or tax reporting purposes or as otherwise required by law.


5. You agree not to make any disparaging comments about the Company, including
any of its directors, officers or employees.


6. Within thirty (30) days after signing this Agreement, you will have returned
all Company property of any kind (including all copies thereof), including but
not limited to documents, keys, forms, correspondence, computers, phones,
printers, pagers, Blackberries, iPhones, iPads, PDAs, computer programs, memos,
discs, and the like.



--------------------------------------------------------------------------------

7. Due to the knowledge and information you possess and have gained as a result
of your employment with the Company, you hereby agree to make yourself
available, at reasonable times, (i) to cooperate with any Company request to
assist with or attend to the completion of knowledge transition criteria or any
other matters reasonably related to your job duties with the Company, and (ii)
to cooperate, consult, testify, etc. with respect to current and future legal
actions, including but not limited to litigation, arbitrations, mediation,
administrative and/or regulatory proceedings in which the Company is a party. 
You agree that the monthly payments described above in paragraph 2.b and in the
attached Exhibit A shall be adequate compensation for any services you may be
asked to provide under this paragraph while the Consulting Agreement remains in
effect.  Should you be required to consult, testify or otherwise perform
services under this paragraph after the Consulting Agreement has terminated,
then the Company will pay you for the reasonable value of your time and
reasonable expenses incurred with respect to your cooperation with any Company
request described in subparagraph 6(i) above or any action described in
subparagraph 6(ii) above in which you are not a plaintiff, claimant or
counterclaimant, with the express understanding that any such payment is not
made for or as an inducement to the substance of your testimony.  The Company's
only expectation with regard to any testimony is that you testify truthfully. 
The parties agree that the reasonable value of your time will be based on your
last base salary at the Company. Should you be named as a defendant or otherwise
be subject to liability in a legal proceeding arising out of work you performed
as an officer or employee of the Company, then the Company shall make advances
for your reasonable legal expenses and indemnify you in accordance with the
By-Laws of Lincoln National Corporation, as they may be amended or restated from
time to time.


8. As a result of your position and your service on the Company's Senior
Management Committee, you have been instrumental in developing the strategic
direction of the Company's business and have participated in the development of
the Company's overall strategic direction.  You also have developed, obtained or
learned specific confidential information and trade secrets which are the
property of the Company.  You hereby covenant and agree to use your best efforts
and utmost diligence to guard and protect such confidential information and
trade secrets and to not disclose or permit to be disclosed to any third party
by any method whatsoever any such confidential information or trade secrets. 
Confidential information or trade secrets shall include, but not be limited to,
any and all records, notes, memoranda, data, ideas, processes, methods, devices,
programs, computer software, writings, research, personnel information of
whatever nature, in the possession or control of the Company which has not or
have not been published or disclosed to the general public or which gives the
Company an opportunity to obtain an advantage over competitors who do not know
or have access to it.  Any confidentiality or non-disclosure provision in this
Agreement does not prohibit or restrict you (or your attorney) from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before, the SEC, FINRA, any other self-regulatory organization or any
other state, local, or federal regulatory, investigative, or enforcement entity,
agency, or authority.  For purposes of this Agreement, a confidential disclosure
to government officials or attorneys solely for purposes of reporting or
investigating a suspected violation of the law (or disclosures made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal) is immune from civil and criminal liabilities under
federal and state trade secret laws.


9. You acknowledge and agree that the Company is the sole and exclusive owner of
all rights in and to all products or information derived from or to be derived
as a result of your work and service to the Company.  All work products, or
information that you develop, including literary works or other works of
authorship, invention or technological innovation created for the Company shall
be considered "works made for hire" as that term is used in copyright laws of
the United States. You acknowledge and agree that the Company owns all designs,
trade secrets, inventions, mask works, and any non-literary creations or
technological innovations made, conceived of, or developed for the Company by
you or others during the course of your employment (collectively, the "Lincoln
Materials").  The Company retains all rights, title and interest, including but
not limited to ownership of copyright, trademark and patent rights, in and to
the Lincoln Materials and all copies made from them.


10. You agree that neither you nor any entity directly or indirectly controlled
by you will directly or indirectly participate in a proscribed activity for a
period of two (2) years after your Resignation Date.  A "proscribed activity"
shall mean either (1) soliciting others to invest in the common stock of LNC for
the purpose of effecting an acquisition of control of LNC or him/her directly
investing in more than one
 

--------------------------------------------------------------------------------

percent (1%) of the common stock of LNC, or (2) using confidential information
or trade secrets (as described above) to assist any person, entity or group of
persons which intends to or does attempt to effect an acquisition of control of
LNC.  The term "control" shall be defined for purposes of this paragraph to have
the meaning of control contained in Ind. Code Ann. §27-1-23-1(e) [Burns
Supplement].


11. You agree to the following:



a.
Commencing immediately following your Resignation Date and continuing for a
period of twelve (12) months, you will not act as a director, officer, employee,
agent, consultant or advisor to, nor directly or indirectly become associated
with any person, firm, company or corporation that is competitive with any
Company business (hereinafter, the "Competitive Activity Restriction").  You
specifically acknowledge that the geographic region to which this restriction
applies is national in scope because that is the region in which the Company
competes.  This restriction does not prohibit you from buying, selling or
otherwise trading in the securities of any corporation which is listed on any
recognized securities exchange, and you may engage in any other business
activities not competitive with the Company's business.  The Company will not
object to your service on the boards of other companies as a director so long as
there is no conflict with the terms of this paragraph.




b.
You will immediately notify the Company in writing prior to commencing any
activity that violates the Competitive Activity Restriction and that, upon such
notification, all future payments and benefits payable under paragraph 2.b of
this Agreement and/or under the Consulting Agreement shall immediately cease and
be forfeited by you.  You agree that any amounts already received shall be
adequate consideration for the release of claims in this Agreement, which shall
remain in full force and effect.




c.
In the event you fail to immediately notify the Company in writing prior to
commencing any activity that violates the Competitive Activity Restriction and
you violate the Competitive Activity Restriction, (i) all future payments and
benefits payable under paragraph 2.b of this Agreement shall immediately cease
and be forfeited by you and (ii) you will be required to repay to the Company
any payments already received by you pursuant to paragraph 2.b of this Agreement
other than the amount of Twenty-five Thousand Dollars ($25,000.00) and such
amount shall be adequate consideration for the release of claims in this
Agreement, which shall remain in full force and effect. 



d.
You understand and agree that the purpose and effect of this provision does not
in any way restrict or otherwise preclude you from earning a living elsewhere. 
Rather, the effect of this provision limits your ability to receive payments
under paragraph 2.b of this Agreement if you engage in any activity that
violates the Competitive Activity Restriction ("Competitive Activity").  At any
time you may choose to forego payments and/or repay payments you have already
received under paragraph 2.b of this Agreement in order to engage in a
Competitive Activity.



e.
Notwithstanding any of the foregoing, and subject the Company's rights over the
Lincoln Materials as described in paragraph 9, the Parties agree that nothing in
the Agreement shall prohibit you from developing and marketing technology that
provides support to consumers seeking financial advice through digital or human
channels, so long as the technology developed is to be marketed to the insurance
or financial services industries, generally, and is not developed at the request
or for the benefit of specific entities in competition with the Company.



12. Commencing immediately following your Resignation Date and continuing for a
period of two (2) years, you agree that you will not directly or indirectly
solicit or endeavor to: (i) entice away and/or hire from the Company any person
who is currently employed by the Company or was within one year before the
Resignation Date employed by the Company or hereafter employed at any time
through the Resignation Date; (ii) solicit any person, business, or entity that
is now or was within one year before the Resignation Date a customer or client
of the Company and with whom you have had contact during your
 

--------------------------------------------------------------------------------

employment with the Company; or (iii) solicit any person, business, or entity
that is now or was within one year before the Resignation Date an agent, broker,
or financial advisor employed by, contractually affiliated with, or registered
with the Company and with whom you have had contact while employed by the
Company to terminate their relationship with the Company.  In the event you
violate this restriction, all future payments and benefits payable under
paragraph 2.b of this Agreement shall immediately cease and be forfeited by you
and you will be required to repay all but Twenty-five Thousand Dollars
($25,000.00) received pursuant to paragraph 2.b of this Agreement and such
amount shall be adequate consideration for the release of claims in this
Agreement, which shall remain in full force and effect.


13. If you re-apply for employment with the Company, the Company, in its sole
and exclusive discretion, may either accept or refuse the application without
incurring any liability of any type whatsoever, based on this Agreement.  You
agree that any refusal or failure by the Company to employ or re-employ you
shall not be unlawful retaliation or discrimination against you.


14. You acknowledge and agree to the following:


§
You understand completely your right to review all aspects of this Agreement
with an attorney of your choice at your own expense, and have had the
opportunity to consult with an attorney of your choice at your own expense;



§
You have had a reasonable period of time to consider this Agreement;


§
You acknowledge that in signing this document you are not relying on any
representations or statements made by any employee of the Company;



§
The payment of any consideration and/or monies is not an admission of liability
on the part of the Company, but to the contrary represents a negotiated
compromise and agreement.  This Agreement shall not in any way be interpreted to
render you a "prevailing party" for any purpose, including but not limited to,
an award of attorney's fees under any statute or otherwise;



§
You have carefully read and fully understand all the provisions of this
Agreement and that you are freely, knowingly, and voluntarily entering into this
Agreement; and



§
This Agreement is written in a manner that is clear and understandable to you.



15. The provisions of this Agreement are severable.  If any provision is held to
be invalid or unenforceable, it shall not affect the validity or enforceability
of any other provision.


16. This Agreement is binding on the parties and on their heirs, administrators,
representatives, executors, successors, and assigns.


17. References will be limited to confirmation of your dates of employment, last
position held and, if you authorize, your final rate of pay.


18. This Agreement is made and entered into in the Commonwealth of Pennsylvania
and shall in all respects be interpreted, enforced and governed under the
internal laws (and not the conflicts of laws rules) of said Commonwealth.  Any
litigation arising from or related to this Agreement or your separation from
employment, including but not limited to any litigation seeking relief
hereunder, will be brought and maintained solely in the United States District
Court for the Eastern District of Pennsylvania, or if that court lacks
jurisdiction over the case, in the Court of Common Pleas of Delaware County,
Pennsylvania.  If any provision of this Agreement or the application of this
Agreement is construed to be overbroad, illegal or contrary to public policy,
then the court shall have the authority to narrow or amend the provision as
necessary to make it enforceable and the provision shall then be enforceable in
its narrowed or amended form.  Moreover, should any provision of this Agreement
be declared or determined to be null, void, inoperative, illegal or invalid for
any reason, the validity of the remaining parts, terms or provisions shall not
be affected, and they shall retain their full force and effect.  The null, void,
inoperative, illegal or
 

--------------------------------------------------------------------------------

invalid part, term or provision shall be deemed not to be a part of this
Agreement.  As used in this Agreement, the singular or plural number shall be
deemed to include the other whenever the context so indicates or requires.  The
language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
parties.


19. This Agreement sets forth the entire agreement between the parties, and
fully supersedes any and all prior negotiations, agreements or understandings
between the parties pertaining to the subject matter of this Agreement, except
as stated herein.  This Agreement may not be modified or amended by the parties
except by a written agreement signed by both of the parties hereto evidencing a
clear intent by both parties to modify and/or amend this Agreement.






IF YOU VOLUNTARILY ENTER INTO THIS AGREEMENT, PLEASE SIGN IN THE SPACE INDICATED
BELOW.





Dated:
July 16, 2018


 
 /s/ Raj Chakraborty
 
RAJ CHAKRABORTY
 

 





Witness:
Stephen B. Harris











ACCEPTANCE OF LINCOLN NATIONAL CORPORATION


The undersigned accepts the foregoing Agreement on behalf of Lincoln National
Corporation.





Dated:
July 16, 2018



 /s/ Lisa M. Buckingham
 
 
 
Authorized to executte this Agreement on behalf of
Lincoln National Corporation
 
 
Stephen B. Harris
Witness:
 
 
 


--------------------------------------------------------------------------------

EXHIBIT A TO AGREEMENT, WAIVER AND GENERAL RELEASE
(To be signed simultaneously)




CONSULTING AGREEMENT


PARTIES


This Independent Contractor Consulting Agreement ("Consulting Agreement") is
between Lincoln National Corporation, with its principal office at 150 N.
Radnor-Chester Road, Radnor, PA 19087, on behalf of itself and its subsidiaries
and affiliates (the "Company"), and Raj Chakraborty ("You").


CONDITIONS TO AGREEMENT


This Consulting Agreement is conditioned upon You signing and returning to the
Company the Agreement, Waiver and General Release presented to You in
conjunction with this Consulting Agreement.  You understand and agree that this
Consulting Agreement will be voided by the Company with no further recourse by
You, in the event You fail to sign and abide by said Agreement, Waiver and
General Release.


TERM


The Term of this Consulting Agreement shall be twelve (12) months, beginning
August 1, 2018 and ending July 31, 2019 (the "Consulting Term"), unless earlier
terminated by either party in accordance with the terms of this Consulting
Agreement or the accompanying Agreement, Waiver and General Release.


DUTIES AND RELATIONSHIP


You shall devote your best efforts to provide consulting services to the Company
relating to such duties and responsibilities as You may be assigned, including
assisting the Company with your transition from employment, keeping it advised
of external trends and developments, maintaining the Company's business
relationships and goodwill, and such other duties as may be assigned to You from
time-to-time by the President & CEO of the Company.  The parties contemplate
that the consulting services will not exceed 10 hours per week. You agree to
comply with all applicable federal, state and local laws and operate within the
rules and regulations of all applicable regulatory authorities.  You further
agree not to discriminate against or harass any of the Company's employees,
agents, customers, vendors or other contractors.


Upon termination or expiration of this Agreement, You shall immediately return
to the Company all Company property, tangible and intangible, including all
confidential information and trade secrets.


Your relation to the Company under this contract shall be that of an independent
contractor.  You shall not be considered as having any employee status or as
being entitled to participate in any compensation or benefit plans,
arrangements, or distributions by the Company pertaining to or in connection to
any pension, stock, bonus, profit sharing or similar benefits for Company
employees. You shall refrain from taking any position in the Company's
securities based upon information that becomes known to You or is received by
You by virtue of performance of the services under this Consulting Agreement. 
You shall further refrain from divulging such information to any third parties.

--------------------------------------------------------------------------------

COMPENSATION


Subject to the terms of this Consulting Agreement and the accompanying
Agreement, Waiver and General Release, as compensation for all services rendered
by You under this Consulting Agreement, the Company shall pay You at the rate of
$95,000 per month for each month of the Consulting Term.  Payment will be made
directly to You, mailed to the address in the introductory paragraph. The
consideration set forth in this paragraph shall be the sole consideration due to
You under this Consulting Agreement and fully satisfies any obligation the
Company would otherwise have during the Consulting Term to pay You for your
time.


INDEMNIFICATION


The Company shall make advances for your reasonable legal expenses and indemnify
you for any liability in connection with legal proceedings arising out of your
work under the Consulting Agreement, except to the extent you are found to have
engaged in negligence, willful misconduct, or committed an intentional violation
of law.


ASSIGNMENTS AND SUBCONTRACTS


This Consulting Agreement may not be transferred or assigned by either party
without the consent of the other party.  You may not subcontract any of your
duties or obligations under this Consulting Agreement without the express
written consent of the Company, which may be withheld in its sole discretion.


GOVERNING LAW


This Agreement is made and entered into in the Commonwealth of Pennsylvania and
shall in all respects be interpreted, enforced and governed under the internal
laws (and not the conflicts of laws rules) of said Commonwealth.  Any litigation
arising from or related to this Agreement or your separation from employment,
including but not limited to any litigation seeking relief hereunder, will be
brought and maintained solely in the United States District Court for the
Eastern District of Pennsylvania, or if that court lacks jurisdiction over the
case, in the Court of Common Pleas of Delaware County, Pennsylvania.


SEVERABILITY


If any provision of this Consulting Agreement is invalid, illegal or
unenforceable under any applicable statute or court decision, it is to that
extent to be deemed omitted and the remaining provisions shall not be affected
in any way.


MODIFICATION
This Consulting Agreement may be modified only in writing by the parties.








Accepted and agreed to, intending to be legally bound:


CONTRACTOR:         THE COMPANY:
RAJ CHAKRABORTY LINCOLN NATIONAL CORPORATION




By: ________________________________                      By:
_______________________________
Printed Name: _____________________                          Printed Name:
_____________________
TIN/SSN: __________________________                         Title:
_____________________________
Date: ______________________________                       Date:
_____________________________







--------------------------------------------------------------------------------





EXHIBIT B




TO: Corporate Secretary
c/o Sharon M. Jeffers




SUBJECT: Resignation




Effective immediately, I resign as a director and/or officer of Lincoln National
Corporation and all of its subsidiary companies in which I hold such a position,
including but not limited to the following:




Liberty Assignment Corporation
Liberty Life Assurance Company of Boston
Lincoln National Corporation
The Lincoln National Life Insurance Company






Dated: 








RAJ CHAKRABORTY






